Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 14, 1997, which granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for partial summary judgment as to the issue of defendants’ liability, and order, same court and Justice, entered March 31, 1998, which denied plaintiffs motion to renew, unanimously affirmed, with costs.
Defendants’ decisions concerning the manner and extent of repairs and renovations to the building were within the scope of their authority under the by-laws and proprietary lease of the cooperative, and were therefore shielded from judicial review by the business judgment rule, plaintiff having failed to substantiate her claims of fraudulent misrepresentations and other breaches of fiduciary duties (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 538; Katz v 215 W. 91st St. Corp., 215 AD2d 265, 266).
Plaintiff did not present any new facts in her motion to renew, nor would her papers alter the result of the prior motion, such that the renewal request was properly denied (see, Mangine v Keller, 182 AD2d 476, 477). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.